IT appears that the United States Government, proceeding on the premise that in connection with its war activities it needs to acquire certain lands which belong to the state, made application to the State Board of Land Commissioners to make purchase thereof. In that behalf the Government offered to pay two dollars and fifty cents per acre for such acreage as it required for its stated purposes. The land involved consists of "lands granted by congress to the state for the support of common schools," in relation to which the General Assembly has enacted that they "shall only be sold at public auction, and at not less than three and one-half dollars per acre." '35 C.S.A., c. 134, § 66. The Enabling Act provides, "That the two sections of land in each township * * * granted for the support of common schools shall be disposed of only at public sale and at a price not less than two dollars and fifty cents per acre, * * *" U.S. Stats. vol. 18, part 3, p. 476, § 14.
It further appears that the State Board of Land Commissioners, mindful that it is "trustee for the benefit of the common schools of all lands derived from the Federal Government," and "conceiving it to be their duty to follow the provisions of section 66, supra, * * *, refused to sell said land for a price of less than three dollars and fifty cents ($3.50) per acre." Whereupon, as further appears, the Government instituted in the United States District Court for Colorado, condemnation proceedings for the purpose of acquiring title to the lands in question, which are pending and undetermined.
In the situation thus appearing, invoking section 3, article VI, the Constitution, which provides that "* * * The Supreme Court shall give its opinion upon important questions upon solemn occasions when required by the governor, the senate, or the house of representatives; * * *," his Excellency, the Honorable John C. Vivian, *Page 296 
has propounded the following questions: "First: Do the provisions of Section 66, Chapter 134, C.S.A. 1935 (L. '19, p. 645, Sec. 14) prohibit the State Board of Land Commissioners from conveying state school lands to the United States of America and its War Department at a price of less than three and one-half dollars per acre?Second: Do the provisions of Section 66, Chapter 134, C.S.A. 1935 (L. '19, p. 645, Sec. 14) prevent the acquisition of title to state school lands by the United States of America for a price of less than three and one-half dollars per acre? Third: Do the provisions of Section 14 of the Enabling Act (18 Stat. 475) prohibit the acquisition of title to state school lands by the United States of America by any means other than acquisition of title `at public sale?'"
Two considerations prompt us to conclude that properly we may not answer the interrogatories: First: Since the State Board of Land Commissioners, to which application to purchase the lands in question was presented, already has answered that the offer made by the Government is not acceptable, it may not be said that perplexity attends. In Re Senate Bill No. 416,45 Colo. 394, 101 P. 410. Second: The Government has abandoned negotiations with the Land Board, and in emphasis of its requirements and purposes, has resorted to formal condemnation proceedings in the premises. We may not be concerned therein.
MR. JUSTICE JACKSON and MR. JUSTICE GOUDY concur in the result. *Page 297